Case 3:20-cv-01370-MAS-TJB Document 9 Filed 03/02/21 Page 1 of 9 PageID: 60




NOT FOR PUBLICATION

                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY


RADIUS BANK.

                         Plaintiff,
                                                           Civil Action No. 20-1370 (MAS) (TJB)
                         v.
                                                               MEMORANDU M OPINION
REVILLA & COMPANY, CPA ·s, PC,

                         Defendant.


SHIPP, District Judge

       This matter comes before the Court upon Plaintiff Radius Bank's (·'Plaintiff' or .. Radius")

Motion for Default Judgment against Defendant Revilla & Company, CPA's, PC ("·Defendant"' or

'·Revilla"'). (ECF No. 7.) Defendant has not filed an answer to the Complaint, any responsive

motion. opposition to the instant motion, or otherwise appeared in this action. The Court has

carefully considered Plaintiffs submission and decides the matter without oral argument pursuant

to Local Rule 78.1. For the reasons set forth herein, Plaintiffs Motion for Default Judgment is

granted.

I.     BACKGROUND

       Plaintiff is a nationally chartered bank based in Massachusetts. (Comp I. 1 I, ECF No. I.)

Plaintiff asserts that on December 8, 2016, ..in consideration of a loan made by Plaintiff to

[Defendant], [Defendant] executed a certain note [(the ·Note')] in which it promised to pay the

sum or· $709,000. (Id 16.) The terms of the Note required Defendant to pay principal and interest

•'in the sum of $7,871.35 every month, beginning on February 5, 2017," with payments ..due on

the fifth calendar day of each month thereafter:· (Id.   1 7; see also Note 2. Ex. A to Campi.. ECF
Case 3:20-cv-01370-MAS-TJB Document 9 Filed 03/02/21 Page 2 of 9 PageID: 61
Case 3:20-cv-01370-MAS-TJB Document 9 Filed 03/02/21 Page 3 of 9 PageID: 62
Case 3:20-cv-01370-MAS-TJB Document 9 Filed 03/02/21 Page 4 of 9 PageID: 63
Case 3:20-cv-01370-MAS-TJB Document 9 Filed 03/02/21 Page 5 of 9 PageID: 64
Case 3:20-cv-01370-MAS-TJB Document 9 Filed 03/02/21 Page 6 of 9 PageID: 65
Case 3:20-cv-01370-MAS-TJB Document 9 Filed 03/02/21 Page 7 of 9 PageID: 66
Case 3:20-cv-01370-MAS-TJB Document 9 Filed 03/02/21 Page 8 of 9 PageID: 67
Case 3:20-cv-01370-MAS-TJB Document 9 Filed 03/02/21 Page 9 of 9 PageID: 68




Court will grant its Motion contingent upon its filing of supplemental briefing detailing

particularized damages.

IV.    CONCLUSION

       For the reasons set forth above, Plaintiff’s Motion for Default Judgment is granted. The

Court will enter an Order to accompany this Memorandum Opinion




                                                          MICHAEL
                                                             HAEL AA. SHI
                                                                       HIPP
                                                                        IPP
                                                          UNITED STATES DISTRICT JUDGE




                                              9
